30-2020-01143d64-CU-'pc/-CJC^- ^O^S?'°bAV^D H. YAlKsAW,°cle7k°df?he'^5ourt^^^^ Sanchez, Deputv|j^|gr||Sn.ooi
             Case 2:20-cv-07156 Document 1-2 Filed 08/10/20 Page 1 of 7 Page ID #:12
                                                                                                              FOR COURT USE ONLY
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):

 — Garrett R. Chambers 304796
    CHAMBERS & NORONHA
    2070 N. Tustin Avenue
    Santa Ana, CA 92705
  TELEPHONE NO.: (714) 558-1400 FAX NO.(Optionat): (714) 558-0885
  E-MAIL ADDRESS (Optional):   GRChambersOCNLegalGroup.com
  ATTORNEY FOR (Name):       Plaintiff
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
    STREET ADDRESS: 700 Civic Center Drive West
    MAILING ADDRESS: Santa Ana, California 92701
      CITY AND ZIP CODE: Santa Ana, California 92701
          BRANCH NAME: Central Justice Center______

       PLAINTIFF: JUDY RICE

      DEFENDANT: TARGET, TARGET CORPORATION, and

  fxl DOES 1 TO 1 no      XncliisjLve.
  COMPLAINT-Personal Injury, Property Damage, Wrongful Death
      □ AMENDED (Number):
  Type (check all that apply):
  □ MOTOR VEHICLE             El OTHER (specify):   General Negligence
      I I Property Damage        I I Wrongful Death
      rxl Personal Injury        m other Damages (specify):
                                                     Premises Liability
                                                                                               CASE NUMBER:
  Jurisdiction (check ail that apply):
  □ ACTION IS A LIMITED CIVIL CASE                                                              30-2020-01143064-CU-PO-CJC
       Amount demanded □ does not exceed $10,000
                             I I exceeds $10,000, but does not exceed $25,000                   Assigned for all purposes:
  nn ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)                                       Judge DerekW. Hunt
  r~l action is reclassified by this amended complaint
            from limited to unlimited
      I I from unlimited to limited_____ _______________________ _
 1.    Plaintiff (name or names): JUDY RICE

       alleges causes of action against defendant (name or names): TARGET,          TARGET CORPORATION, and
       DOES 1 to 100,                        Inclusive
 2.    This pleading, including attachments and exhibits, consists of the following number of pages: SEVEN
 3.    Each plaintiff named above is a competent adult
       a. El except plaintiff (name):
                (1)      a corporation qualified to do business in California
                (2) □ an unincorporated entity (describe):
                (3) □ a public entity (describe):
                (4) □ a minor □ an adult
                         (a)      for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                         (b) □ other (specify):
                (5) □ other (specify):

        b. El except plaintiff (name):
              (1)     a corporation qualified to do business in California
              (2) □ an unincorporated entity (describe):
              (3) El a public entity (describe):
              (4) □ a minor □ an adult
                      (a) El for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                      (b) □ other (specify):
              (5) El other (specify):

 r~l Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                       Page 1 of 3

                                                                                                                        Code of Civil Procedure, § 425.12
   Form Approved for Optional Use                          COMPLAINT-Personal Injury, Property                                        www.courtinfo.ca.gov
    Judicial Council of California   rtR' Essential
  PLD-PI-001 [Rev. January 1.2007)
                                     celxcom fsl Forms-
                                                               Damage, Wrongful Death          RICE,          Judy
                                                                                                       EX B - pg. 12
                                                                                                                                    PLD-PI-001
                    Case 2:20-cv-07156 Document 1-2 Filed 08/10/20 Page 2 of 7 Page ID #:13
                                                                                                  CASE NUMBER:
     SHORT TITLE:
     RICE V. TARGET, et.al.________
4.          Plaintiff (name):
            is doing business under the fictitious name (specify):

           and has complied with the fictitious business name laws.
5.     Each defendant named above is a natural person
       a. El except defendant (name):                                      c. □ except defendant (name):
                 TARGET, and DOES 1 to 100, Inclusive
                 (1) El a business organization, form unknown                       (1)    a business organization, form unknown
                 (2)    a corporation                                               (2)    a corporation
                 (3)    3R unincorporated entity (describe):                        (3) El    unincorporated entity (describe):

                 (4) 1^ a public entity (describe):                                 (4) □ a public entity (describe):

                 (5) EJ other (specify): ,                                          (5) □ other (specify):




       b. El except defendant (name):                                       d. □ except defendant (name):
             TARGET CORPORATION, DOES 1 to 100, Inclusive
             (1) El a business organization, form unknown                           (1) □ a business organization, form unknown
             (2) El a corporation                                                   (2)   a corporation
             (3)     an unincorporated entity (describe):                           (3)   an unincorporated entity (describe):

                  (4)          a public entity (describe):                          (4) □ a public entity (describe):

                  (5) □ other (specify):                                             (5) El o'ber (specify):




        I I Information about additional defendants who are not natural persons is contained in Attachment 5.
6.       The true names of defendants sued as Does are unknown to plainlifl.
         a. El Doe defendants (specify Doe numbers): 1 - lOQ           Tnr l 11 g 1 VP wprp the agents or employees of other
                   named defendants and acted within the scope of that agency or employment.
         b. El Doe defendants (specify Doe numbers): 1 -1 nn           Tncl 11 g 1 VP arft persons whose capacities are unknown to
                   plaintiff.
 7.          Defendants who are joined under Code of Civil Procedure section 382 are (names):




 8.     This court is the proper court because
        a. □ at least one defendant now resides in its jurisdictional area.
        b. El the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional   area.
        c. El injury to person or damage to personal property occurred in its jurisdictional area.
        d. El other (specify):




 9.     □ Plaintiff is required to comply with a claims statute, and
        a.   has complied with applicable claims statutes, or
        b. □ is excused from complying because (specify):




                                                                                                                                          Page 2 of 3
 PLD-PI-001 [Rev. January 1, 2007)                     COMPLAINT-Personal Injury, Property
 PfR- Essential                                            Damage, Wrongful Death                   RICE, Judy
 ceb.com j^Fbrms-
                                                                                                          EX B - pg. 13
                                                                                                                                     PLD-PI-001
                    Case 2:20-cv-07156 Document 1-2 Filed 08/10/20 Page 3 of 7 Page ID #:14
                                                                                                   CASE NUMBER:
 SHORT TITLE:
 RICE V. TARGET, et.al.

10.    The following causes of action are attached and the statements above apply to each (each complaint'must have one or more
       causes of action attached):
       a. □ Motor Vehicle
       b.        General Negligence
       c.        Intentional Tort
       d.        Products Liability
       e. IXl Premises Liability
       f.        Other (specify) :




11.    Plaintiff has suffered
       a.           wage loss
       b.    1^     loss of use of property
       c.    1^     hospital and medical expenses
       d.    El     general damage
       e.    □      property damage
       f.    El     loss of earning capacity
       g.    □      other damage (specify):




12.    El The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
       a. I I listed in Attachment 12.
       b. E3 as follows:




13.     The relief sought in this complaint is within the jurisdiction of this court.




14.     Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
        a. (1) 1^ compensatory damages
             (2)      punitive damages
             The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
             (1) El according to proof
              (2) El Ifi *he amount of: $
              Judgment for prejudgment interest at 10% per annum pursuant to CC Section 3291.
 15.    □ The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




 Date; April 2, 2020
 p;;:^-rrptt R. rhambprc!
                                   (TYPE OR PRINT NAME)
                                                                             ►                (SIGNATURE OF PLAINTIFF OR ATTORNEY)

                                                                                                                                          Page 3 of 3
 PLD-PMOI (Rev. January 1, 2007]                          COMPLAINT-Personal Injury, Property
 PCR* Essential                                               Damage, Wrongful Death          RICE, Judy
 ceb.coin BIForms-
                                                                                                             EX B - pg. 14
                                                                                                                                PLP-PI-001(4
              Case 2:20-cv-07156 Document 1-2 Filed 08/10/20 Page 4 of 7 Page ID #:15
SHORT TITLE:                                                                                          CASE NUMBER:


RICE V. TARGET, et.al.

                                                   CAUSE OF ACTION - Premises Liability                                   Page       FnTTT?

                    (number)
  ATTACHMENT TO          Complaint □ Cross-Complaint
  (Use a separate cause of action form for each cause of action.)



  Prem.L-1. Plaintiff Cnarrre^: JUDY RICE
            alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
            Or^ (date): December 19, 2018                   plaintiff was injured on the following premises in the following

                 fashion (description of premises and circumstances of injury):



                 *** SEE ATTACHMENT PREM. L-1 ATTACHED ***




   Prem.L-2.          fxl Count One-Negligence The defendants who negligently owned, maintained, managed and operated
                          the described premises were (names):
                             TARGET, TARGET CORPORATION, and


                             rxl Does              1        to   inn, Inclusive
   Prem.L-3.          r~| Count Two-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully or
                          maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                              (names):


                             1^ Does                      to
                              Plaintiff, a recreational user, was □ an invited guest □ a paying guest.

   Prem.L-4.          I I Count Three-Dangerous Condition of Pubiic Property The defendants who owned public property
                      on which a dangerous condition existed were (names):



                                          □      Does            to

                              a. □ The defendant public entity had □ actual □ constructive notice of the existence of the
                                   dangerous condition in sufficient time prior to the injury to have corrected it.
                              b. □ The condition was created by employees of the defendant public entity.

   Prem.L-5. a. □ Allegations about Other Defendants The defendants who were the agents and employees of the other
                  defendants and acted within the scope of the agency were (names):




                        □ Does                  to
                   b. □ The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                        I I described in attachment Prem.L-5.b        □ as follows (names):




                                                                                                                                        Page 1 of 1
                                                                                                                      Code of Civil Prooedure, § 425.12
   Form Approved for Optional Use
    Judicial Council of California                      CAUSE OF ACTION - Premises Liability                                    mm.courtinfo.ca.gov
  PLD-PI-001(4) (Rev. January 1. 2007]
                                         pprr Essential                                          RICE, Judy
                                         ceb.com BlFomis-
                                                                                                           EX B - pg. 15
                     Case 2:20-cv-07156 Document 1-2 Filed 08/10/20 Page 5 of 7 Page ID #:16
                                                                                                                                 MC-025
  SHORT TITLE:                                                                              CASE NUMBER:

 -RICE V. TARGET, et.al.

                                                     ATTACHMENT ^A/umderj: ______
                                         (This Attachment may be used with any Judicial Council form.)

 FIRST CAUSE OF ACTION - PREMISES LIABILITY                            Page FIVE


 ATTACHMENT TO COMPLAINT

 PREM. L-1 continued:

 All times herein mentioned. Defendants, TARGET, TARGET CORPORATION, and DOES 1 through 100, Inclusive,
 were and are individuals doing business under the fictitious name and style of TARGET, TARGET
 CORPORATION, in the County of Orange, State of California.

 On or about the 19th day of December, 2018, plaintiff, JUDY RICE, was on or about said property under
 the following circumstances: plaintiff was shopping and a paying customer.

 At the time and place aforesaid and prior thereto, the aforementioned property was in a dangerous
 condition which created a substantial risk of injury when said property was used with due care in a
 manner in which it was reasonably foreseeable that it would be used in that: designed, created, built,
 maintained, controlled and operated the store in such a manner so as to create a dangerous condition
 for users thereof due to a spill of a foreign substance believed to be tomato sauce which had been
 allowed to exist in the pedestrian walkway in front of the store and Defendants failed to clean or
 place any warnings at the dangerous location.

 The dangerous condition created a reasonably foreseeable risk of the kind of injury which is hereafter
 alleged and the defendants, and each of them, had actual knowledge of the existence of the condition
 and knew or should have known, of its dangerous character a sufficient time prior to the aforesaid
 time and place to have taken measures against the dangerous condition .
 As a direct and proximate result of the negligence, carelessness, unlawfulness, recklessness, and
 wantonness and the dangerous condition created thereby, the following occurred: Plaintiff fell.

 As a direct and            proximate result of the negligence, carelessness, recklessness, wantonness, and
 unlawfulness of            defendants, and each of them, and the resulting fall, as aforesaid, plaintiff JUDY
 RICE, sustained            severe and serious injury to her person, all to plaintiff's damage in a sum within the
 jurisdiction of            this court and to be shown according to proof.

  By reason of the foregoing, this plaintiff has been required to employ the services of hospitals.
  physicians, surgeons, nurses and other professional services and plaintiff has been compelled to incur
  expenses for ambulance services, medicines, x-rays, and other medical supplies and services. Plaintiff
  is informed and believes, and thereon alleges, that further services of said nature will be required
  by plaintiff for an unpredictable period in the future, all to the damage of plaintiff in an amount to
  be shown according to proof.

  At the time of the injury, as aforesaid, plaintiff, JUDY RICE, was regularly and gainfully employed;
  by reason of the foregoing, plaintiff has been unable to engage in her employment for a time
  subsequent to said accident and plaintiff is informed and believes, and upon such information and
  belief, alleges that she will be unable to work in her said employment for an indefinite period in the
  future, thereby suffering a loss of earning capacity, all to plaintiff's damage in an amount to be
  shown according to proof.



' (If the item that this Attachment concerns is made under penalty of perjury, all statements in this                Page 3___ of--------
  Attachment are made under penalty of perjury.)                                                                 (Add pages as required)
                                                                                                                           wvm.courtinfo.ca.gov
 Form Approved for Optional Use                                 ATTACHMENT
  Judicial Council of California
   MC-025 [Rev. July 1,2009]                               to Judicial Council Form
                                                                                                  RICE, Judy
 rfR° Essential
 JS. iUForms-                                                                                              EX B - pg. 16
                   Case 2:20-cv-07156 Document 1-2 Filed 08/10/20 Page 6 of 7 Page ID #:17                              PLD-PI-001(2:
 SHORT TITLE:                                                                            CASE NUMBER:

 RICE V. TARGET,                     et.al.

             SKcnixm                              CAUSE OF ACTION- General Negligence                     Page six
               (number)
        ATTACHMENT TO                 Complaint        □ Cross-Complaint

         (Use a separate cause of action form for each cause of action.)

         GN-1. Plaintiff (name;:       JUDY RICE


                alleges that defendant (name): TARGET, TARGET CORPORATION, and




                            1^ Does        1            to 1 nn      inclusive
                 was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                 negligently caused the damage to plaintiff
                 on (date): December 19, 2018
                 at (place):   At Target located at 8148 E. Santa Ane Canyon Road in the City of Anaheim, County
                                                                                  of Orange, State of California.
                 (description of reasons for liability) :
                 At all times herein mentioned, each of the defendants was the agent and
                 employee of each of the remaining defendants and was at all times herein
                 mentioned acting within the scope of said agency and employment.
                 At the time and place aforesaid and prior thereto, the aforementioned property
                 was in a dangerous condition which created a substantial risk of injury when
                 said property was used with due care in a manner in which it was reasonably
                 foreseeable that it would be used in that: designed, created, built,
                 maintained, controlled and operated the store in such a manner so as to create
                 a dangerous condition for users thereof due to a spill of a foreign substance
                 believed to be tomato sauce which had been allowed to exist in the pedestrian
                 walkway in front of the store and Defendants failed to clean or place any
                 warnings at the dangerous location.
                 The dangerous condition created a reasonably foreseeable risk of the kind of
                 injury which is hereafter alleged and the defendants, and each of them, had
                 actual knowledge of the existence of the condition and knew or should have
                 known, of its dangerous character a sufficient time prior to the aforesaid
                 time and place to have taken measures against the dangerous condition.
                 At the aforementioned date, time and place, plaintiff, JUDY RICE, lawfully
                 came upon said premises. As a direct and proximate result of the
                 aforementioned negligence, carelessness, recklessness, and unlawfulness, the
                 plaintiff, JUDY RICE, slipped and was caused to fall while on said premises.

                 As a direct and proximate result of the negligence, carelessness,
                 recklessness, wantonness, and unlawfulness of defendants, and each of them,
                 and the resulting fall, as aforesaid, plaintiff JUDY RICE, sustained severe
                 and serious injury to her person, all to plaintiff's damage in a sum within
                 the jurisdiction of this court and to be shown according to proof.



                                                                                                                                   Page 1 of 1

  Form Approved for Optional Use                       CAUSE OF ACTION- General Negligence                        Code of Civil Procedure 425.12
                                                                                                                           www.courtinfo.ca.gov
                                                                                                  EX B - pg. 17
   Judicial Council of California                  ■
PLD*PI-001(2)[Rev. January 1,2007]   PPR   ESSentiai
                                           HJForms-                                          RICE, Judy
                    Case 2:20-cv-07156 Document 1-2 Filed 08/10/20 Page 7 of 7 Page ID #:18
                                                                                                                                MC-025
                                                                                           CASE NUMBER;
SHORT TITLE:
-RICE V. TARGET, et.al.

                                                 ATTACHMENT rWumber); _____
                                    (This Attachment may be used with any Judicial Council form.)

SECOND CAUSE OF ACTION                        GENERAL NEGLIGENCE                                          Page SEVEN

ATTACHMENT TO COMPLAINT

GN-1 continued:
By reason of the foregoing, this plaintiff has been required to employ
the services of hospitals, physicians, surgeons, nurses and other
professional services and plaintiff has been compelled to incur
expenses for ambulance services, medicines, x-rays, and other medical
supplies and services. Plaintiff is informed and believesand thereon
alleges, that further services of said nature will be required by
plaintiff for an unpredictable period in the future, all to the damage
of plaintiff in an amount to be shown according to proof.
At the time of the injury, as aforesaid, plaintiff, JUDY RICE,was
regularly and gainfully employed; by reason of the foregoing, plaintiff
has been unable to engage in her employment for a time subsequent to
said accident and plaintiff is informed and believes, and upon such
information and belief, alleges that she will be unable to work in her
said employment for an indefinite period in the future, thereby ^
suffering a loss of earning capacity, all to plaintiff’s damage in an
amount to be shown according to proof.




 (If the Item that this Attachment concerns is made under penalty of perjury, all statements in this                Page 2------of--------
 Attachment are made under penalty of perjury.)                                                                 (Add pages as required)
                                                                                                                           mm.courtinfo.ca.gov
Form Approved for Opitlonal Use                              ATTACHMENT
 Judicial Council of C:alifomia
  MC-025 (Rev. July 1.2009)                             to Judicial Council Form
                                                                                                  RICE, Judy
rfR' Essential
ceb-com f^Forms-
                                                                                                          EX B - pg. 18
